PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No.  8,500,142
Issue Date:  August 06, 2013
Application No.  13/506,552
Filed:  April 28, 2012
Title:  WHEEL ASSEMBLY FOR A GOLF BAG 
:
:
:                        ON PETITION
:
:




This is a decision on the petition which is being treated under 37 CFR 1.378(b), filed September 22, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

Any request for reconsideration under 37 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action with the meaning of 5 USC 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   

The instant petition lack items (1).

Regarding requirement (1) the statement of delay is not acceptable.

37 CFR 1.33 (b) (pre-AIA )

Correspondence respecting patent applications, reexamination proceedings, and other proceedings. 


(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(ii) of this part, filed in the application must be signed by:


(1) A patent practitioner of record appointed in compliance with § 1.32(b)
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; 
(3) An assignee as provided for under § 3.71(b) of this chapter; or 
(4) All of the applicants (§ 1.41(b) ) for patent, unless there is an assignee of the entire interest and such assignee has taken action in the application in accordance with § 3.71 of this chapter. 

37 CFR 1.33(b)(4) requires that the petition be signed by all inventors. The instant petition is not signed by all of the inventors and will not be consider on the merits.  The petition was signed by one (1) inventor Eddie Rebai.  This petition lacks the signature of inventor Randall H. Barron.  

A review of the file record indicates that petitioner is seeking status as a micro entity.  In this regard, the Certification of Micro Entity Status was not filed by both inventors with the petition on September 22, 2021.  The Certification Micro Entity Status form should be completed by both inventors and submitted with the renewed petition.  This form may be obtain on the USPTO’s website form number PTO/SB/15A.  

The petitioner submitted an out dated Petition to Accept Unintentionally Delayed Payment of Maintenance Fee form PTO/SB/66 (12-13).  The petitioner is encourage to use the current revised PTO/SB/66 form. This form may be obtain on the USPTO’s website form number PTO/SB/66.

Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions




1 

Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions







    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)